Name: 78/413/EEC: Commission Decision of 13 April 1978 allowing admission free of Common Customs Tariff duties of scientific apparatus described as 'JEOL mass data analysis system, type JMA-0231/0341'
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1978-05-04

 Avis juridique important|31978D041378/413/EEC: Commission Decision of 13 April 1978 allowing admission free of Common Customs Tariff duties of scientific apparatus described as 'JEOL mass data analysis system, type JMA-0231/0341' Official Journal L 120 , 04/05/1978 P. 0037 - 0037 Greek special edition: Chapter 02 Volume 6 P. 0157 ****( 1 ) OJ NO L 184 , 15 . 7 . 1975 , P . 1 . ( 2 ) OJ NO L 316 , 6 . 12 . 1975 , P . 17 . COMMISSION DECISION OF 13 APRIL 1978 ALLOWING ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF SCIENTIFIC APPARATUS DESCRIBED AS ' JEOL MASS DATA ANALYSIS SYSTEM , TYPE JMA-0231/0341 ' ( 78/413/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 ON THE IMPORTATION FREE OF COMMON CUSTOMS TARIFF DUTIES OF EDUCATIONAL , SCIENTIFIC AND CULTURAL MATERIALS ( 1 ), HAVING REGARD TO COMMISSION REGULATION ( EEC ) NO 3195/75 OF 2 DECEMBER 1975 LAYING DOWN PROVISIONS FOR THE IMPLEMENTATION OF REGULATION ( EEC ) NO 1798/75 ( 2 ), AND IN PARTICULAR ARTICLES 4 AND 5 THEREOF , WHEREAS , BY LETTER DATED 9 DECEMBER 1977 , THE DANISH GOVERNMENT REQUESTED THE COMMISSION TO INVOKE THE PROCEDURE LAID DOWN IN ARTICLES 4 AND 5 OF REGULATION ( EEC ) NO 3195/75 IN ORDER TO DETERMINE WHETHER OR NOT THE APPARATUS DESCRIBED AS ' JEOL MASS DATA ANALYSIS SYSTEM , TYPE JMA-0231/0341 ' SHOULD BE CONSIDERED TO BE SCIENTIFIC APPARATUS , AND IF THE REPLY IS IN THE AFFIRMATIVE , WHETHER APPARATUS OF EQUIVALENT SCIENTIFIC VALUE IS CURRENTLY MANUFACTURED IN THE COMMUNITY ; WHEREAS , IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 4 ( 5 ) OF REGULATION ( EEC ) NO 3195/75 , A GROUP OF EXPERTS COMPOSED OF REPRESENTATIVES OF ALL OF THE MEMBER STATES MET ON 29 MARCH 1978 WITHIN THE COMMITTEE ON DUTY-FREE ARRANGEMENTS TO EXAMINE THIS PARTICULAR CASE ; WHEREAS THIS EXAMINATION SHOWS THAT THE APPARATUS IS A DATA-PROCESSING UNIT USED IN THE PHARMACO-ANALYTICAL STUDY OF SUBSTANCES RESULTING FROM THE TRANSFORMATION OF MEDICAMENTS IN THE ORGANISM ; WHEREAS THIS SYSTEM OF ANALYSIS IS SPECIALLY DESIGNED FOR USE IN CONJUNCTION WITH A MASS SPECTROMETER ; WHEREAS ITS CHARACTERISTICS AND THE USE FOR WHICH IT IS INTENDED MAKE IT A DEVICE SPECIALLY SUITED TO PURE SCIENTIFIC RESEARCH , AND IT THEREFORE HAS THE CHARACTER OF SCIENTIFIC EQUIPMENT ; WHEREAS INFORMATION OBTAINED FROM THE MEMBER STATES HAS SHOWN THAT APPARATUS OF EQUIVALENT SCIENTIFIC VALUE AND CAPABLE OF BEING USED FOR THE SAME PURPOSE HAS BEEN MANUFACTURED IN THE COMMUNITY , WITHIN THE MEANING OF ARTICLE 3 ( 3 ) OF REGULATION ( EEC ) NO 1798/75 , ONLY SINCE 1 JANUARY 1978 ; WHEREAS , WHEN AN ORDER WAS PLACED FOR THE APPARATUS IN MARCH 1976 , IT WAS NOT POSSIBLE AT THAT TIME FOR COMMUNITY MANUFACTURERS TO SUPPLY EQUIPMENT OF EQUIVALENT SCIENTIFIC VALUE TO THAT OF THE APPARATUS FOR WHICH DUTY-FREE ADMISSION IS REQUESTED ; WHEREAS EXEMPTION FROM IMPORT DUTY IS THEREFORE JUSTIFIED IN RESPECT OF THE APPARATUS IN QUESTION ; WHEREAS THE GRANT OF SUCH EXEMPTION MUST , HOWEVER , BE LIMITED TO CASES WHERE THE ORDER FOR THE APPARATUS WAS PLACED PRIOR TO 1 JANUARY 1978 , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE APPARATUS DESIGNATED ' JEOL MASS DATA ANALYSIS SYSTEM , TYPE JMA-0231/0341 ' MUST BE CONSIDERED TO BE A SCIENTIFIC APPARATUS . 2 . THE APPARATUS REFERRED TO IN PARAGRAPH 1 ABOVE FULFILS THE REQUIREMENTS OF COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 ON IMPORTATION FREE OF COMMON CUSTOMS TARIFF DUTIES . ARTICLE 2 THE PROVISIONS OF ARTICLE 1 ( 2 ) ARE APPLICABLE ONLY TO THOSE UNITS OF THE APPARATUS IN QUESTION FOR WHICH AN ORDER WAS PLACED BEFORE 1 JANUARY 1978 . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 13 APRIL 1978 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION